IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42039

STATE OF IDAHO,                                  )     2015 Unpublished Opinion No. 461
                                                 )
       Plaintiff-Respondent,                     )     Filed: April 15, 2015
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DENNIS JOHN HALSETH,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Benjamin R. Simpson, District Judge.

       Judgment of conviction and concurrent unified sentences of twenty years, with a
       minimum period of confinement of five years, for burglary, grand theft, and
       eluding a peace officer, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before MELANSON, Chief Judge; LANSING, Judge;
                                   and GRATTON, Judge

PER CURIAM
       Dennis John Halseth was found guilty of burglary (Idaho Code § 18-1401), grand theft
(I.C. § 18-2403(1)), and eluding a peace officer (I.C. § 49-1404(2)). The district court sentenced
Halseth to concurrent unified terms of twenty years, with a minimum period of confinement of
five years. Halseth appeals asserting that the district court abused its discretion by imposing
excessive sentences.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Halseth’s judgment of conviction and sentences are affirmed.




                                                   2